PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
									 
In re Patent No. 10,865,233
Dranoff et al.
Issue Date:       December 15, 2020
Application No. 13/140,469
Filed:      September 8, 20211
Attorney Docket No. NOV-016US
Title: NKG2D-FC FOR IMMUNOTHERAPY

: 
: ON REDETERMINATION OF
: PATENT TERM ADJUSTMENT
: 
:
: 



This is a response to applicants’ “Request for Reconsideration pf Patent Term Adjustment under 37 CFR 1.705(b)”, filed February 12, 2021, requesting that the Office adjust the patent term  from 593 days to at least 678 days. The Office has redetermined the patent term adjustment (PTA) to be 593 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration within the meaning of 35 U.S.C. 154(b)(4) that triggers a 180-day period for applicant disagreeing with the Office redetermination to commence a civil action in the District Court for the Eastern District of Virginia.


Relevant Procedural History

On December 15, 2020, the patent issued with a PTA determination of 534 days. On February 12, 2021, patentee filed an ““Request for Reconsideration pf Patent Term Adjustment under 37 CFR 1.705(b)”seeking an adjustment of the determination of 534 days. 

Patentees’ Argument

Patentee disputes the reduction to the patent term adjustment under 37 CFR 1.704(c)(3) of 59 days stating on pages 1 and 2 of the instant request:

[t]he Office’s PTA determination includes 831 days of Applicant Delay, which includes 59 days attributable to a period of “abandonment.” See, Exhibit A, entry number 110. This 59 day period appears to correspond to the period from January 22, 2019 (the date of an entry in the Patent Term Adjustments tab 
“’Aband. for Failure to Response to O.A.”) to March 22, 2019 (the date of an entry in the Patent Term Adjustments tab for “Mail-Petition to Revise Application - Granted”). See, Exhibit A, entries 103 and 110.

This 59 day period is not Applicant Delay because the application was not actually abandoned. Rather, the Office improperly held the application to be abandoned. Upon receipt of a January 28, 2019 Notice of Abandonment, Applicants timely filed a petition to withdraw the holding of abandonment on February 20, 2019 on the basis that Applicants had not abandoned the application, but had in fact timely filed a Request for Continued Examination (RCE) on January 22, 2019. The Office granted Applicants’ petition, stating in its March 22, 2019 Decision on Petition that “it is obvious that the Notice of Abandonment was mailed in error.”

The entire period during which the Office improperly held the application to be abandoned cannot be considered Applicant Delay. See, MPEP § 2732 (explaining that “the reduction in 37 CFR 1.704(c)(3) is applicable to the revival of an application properly held abandoned”) (emphasis added). Thus, the total amount of Applicant Delay should be no more than 772 days (i.e., 831 days of Applicant Delay originally calculated by the Office minus the 59 days attributable to the improper holding of abandonment).

Patentee also disputes the determination of the adjustment to the patent term under 37 CFR 1.702(b) and 37 CFR 1.703(b) of 561 days, (hereinafter ““B” delay”). Patentee asserts that the “B” delay is 646 days and states:

[t]he Office's PTA determination includes 561 days of B Delay. However, the Office’s PTA determination does not properly account for the period during which the Office improperly held the application to be abandoned. The patent is entitled to B Delay for such periods. See, ARIAD Pharms. v. Matal, 283 F. Supp. 503 (E.D. Va. 2018).2
ARIAD Pharms was an appeal from an Office PTA determination, and the issue in the case was whether, when calculating B Delay, “time consumed by continued examination” includes time during which the Office erroneously considered the patent application to be abandoned. /d. at 508. The court held that it does not:

Put simply, in computing "time consumed by continued examination," the PTO
should not include time when the PTO was plainly not conducting continued
examination, but instead negligently concluded that the patent application had
been abandoned.
Id. at 512.

Thus, the patent is entitled to B Delay for the entire period during which the Office was not conducting continued examination due to its improper holding of abandonment. Consistent with ARIAD Pharms, the amount of B Delay here is at least 646 days…


Decision

Upon review, the USPTO finds that patentee is entitled to 593 days of PTA.

Patentee’s argument relative to the reduction to the patent term adjustment entered under 37 CFR 1.704(c)(3) of 59 days is well-taken. The period of reduction to the patent term adjustment under 37 CFR 1.704(c)(3) of 59 days is removed, accordingly.

Patentee’s argument relative to the adjustment to the patent term under 37 CFR 1.702(b) and 37 CFR 1.703(b) of 593 days is not well taken. A review of the application file record reveals that request for continued examination under 37 CFR 1.114 (RCE) were filed in the application in September 8, 2015, April 20, 2017, March 28, 2018, and January 22, 2019, and that a Notice of Allowance was not mailed in the application until August 20, 2000. Thus, prior to, and after the period during which the application was improperly held abandoned, though a RCE had been filed on January 22, 2019, no “B” delay was accruing between September 8, 2015 (the date on which the first RCE was filed) and August 20, 202 (the date on which a Notice of Allowance was mailed) because such was a period consumed by continued examination. See 37 CFR 1.702(b)(1). The precedent of ARIAD Pharms. v. Matal, 283 F. Supp. 503 (E.D. Va. 2018) speaks to the limited circumstance of the impact on the determination of the “B” delay period when the USPTO fails to recognize that an RCE was filed and improperly abandoned the application. Section 2731 of the Manual of Patent Examining Procedure (MPEP) states in pertinent part that:

[i]n one instance, a court found that the time consumed by continued examination did not begin on the date of filing of the request for continued examination because the Office had failed to recognize that it had received any request from the applicant to begin continued examination and erroneously had determined the application to be abandoned. Under these facts, the court found that the Office may consider factors such as when the Office acknowledges receipt of the request for continued examination, or when the request for continued examination is forwarded to the examiner, to determine when the period excluded as time consumed by continued examination begins. See Ariad Pharm. Inc v. Matal, 283 F. Supp. 3d 503 (E.D. Va. 2018).

Though the Office failed to recognize the January 22, 2019, RCE and improperly abandoned the application similar to the circumstance of  Ariad, the circumstance here is distinguishable from the circumstance in Ariad because, in this case, the period of “B” delay was concurrently forestalled by the filing of RCEs on September 8, 2015 and April 20, 2017, with no Notice of Allowance being mailed until August  20, 2020. 

Pursuant to the Novartis decision, the USPTO has determined that the patentee is entitled to 561 days of “B” delay.  In an international application, this period is based on the failure of the Office to issue a patent within three years after the national stage commenced under 35 U.S.C. 371(b) or (f).  See 1.702(b).  The priority date of this application is December 18, 2008.  The date the national stage commenced in this application is Monday, June 20, 20111.   The national stage commenced on June 20, 2011, and the patent issued on December 15, 2020; thus, the application was pending for 3,466 days.  During this time, the applicant filed RCEs on September 8, 2015, April 20, 2017, March 28, 2018, and January 22, 2019. Under 35 U.S.C. § 154(b)(1)(B)(i), there is one time period consumed by continued examination (“RCE period”).  The time period is September 8, 20152 until the notice of allowance was mailed on August 20, 2020-- i.e., 1,809 days.  Subtracting the sum of the RCE period from the total number of days the application was pending results in 3,466 – 1,809 = 1,657days.  Thus, for purposes of “B” delay, the application was pending for 1,657 – 1096 [i.e., the number of days between June 20, 2011, ending on June 20, 2014] = 561 days beyond the 3-year anniversary of the filing date.  The record demonstrates that the period during which the application was improperly held abandoned that may otherwise have resulted in an adjustment of the “B” delay period, as per Ariad, entirely overlaps with the period consumed by continued examination that is excluded from the “B” delay period pursuant to the precedent of Novartis and in accordance with 37 CFR 1.702(b)(1). The period of adjustment to the patent term under 37 CFR 1.702(b) is 561 days, accordingly.


Overall PTA Calculation

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
850 + 561 + 0 – 46 – 772 = 593

Applicant’s Calculation:

850 + 646 + 0 – 46 – 772 = 678

Conclusion

Patentee is entitled to PTA of five hundred and ninety-three (593) days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 850 + 561 + 0 – 46 – 772 = 593

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendable under 37 CFR  1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to five hundred and ninety-three (593) days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Draft Certificate of Correction
























    
        
            
    

    
        1 It is noted that the date that is 30 months from the priority date is Saturday, June 18, 2011.  Proceedings in the application cannot commence on a weekend or federal holiday.  If the commencement date falls on a weekend or holiday, the commencement date shifts to the next business day.  Accordingly, the commencement date shifts to Monday, June 20, 2011.
        2 It is noted that this calculation includes the day the RCE was filed.  Thus the calculation of the period begins on the day the RCE was filed and includes that day, rather than actually beginning the day after the RCE was filed.